PER CURIAM.
Mitchell Blanks appeals the summary denial of his motion for postconviction relief. The trial court’s order offers no basis for the denial but merely attaches a copy of the *731state’s response to the motion. While the state’s response had specific citations to the appellate record to support its conclusion that the issues raised are without merit, those referenced record excerpts are not attached to the order.
Accordingly, the order denying the motion must be reversed. On remand, if the court again concludes that summary denial is proper, it must attach to its order those portions of the case file and record which demonstrate that Blanks is entitled to no relief; otherwise, the court must conduct an evidentiary hearing to determine the merits of his claims.
Reversed and remanded.
DANAHY, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.